Citation Nr: 0401057	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  00-19 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Achilles 
tendonitis.

2.  Entitlement to service connection for a seizure disorder.

3.  Whether new and material evidence has been received to 
reopen claims for service connection for a bipolar disorder, 
a personality disorder, hepatitis, pes planus, and residuals 
of a right little finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 RO decision that denied service 
connection for Achilles tendonitis and a seizure disorder, 
and that denied an application to reopen claims for service 
connection for a bipolar disorder, a personality disorder, 
hepatitis, pes planus, and residuals of a right little finger 
injury.  The veteran failed to report for a Board hearing in 
January 2003.


FINDINGS OF FACT

1.  Episodes of Achilles tendonitis in service were acute and 
transitory and resolved without residuals.  Any current 
Achilles tendonitis began years after service and was not 
caused by any incident of service.

2.  Any current seizure disorder began many years after 
service and was not caused by any incident of service.

3.  Service connection for personality disorder and pes 
planus was denied in a final RO decision in September 1981, 
and service connection for bipolar disorder and hepatitis was 
denied by the RO in a final decision in August 1995.  
Evidence received since these RO decisions is cumulative or 
redundant, or by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

4.  Service connection for residuals of a right little finger 
injury was denied in a final RO decision in September 1981.  
Evidence received since then includes some evidence which is 
not cumulative or redundant, and which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Based on all the evidence, the veteran has 
residuals of a right 5th metacarpal fracture (claimed as 
right little finger) which occurred in service.


CONCLUSIONS OF LAW

1.  Achilles tendonitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.3007, 3.309 (2003).

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for a bipolar disorder, 
a personality disorder, pes planus, and hepatitis.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001). 

4.  New and material evidence has been submitted to reopen a 
claim for service connection for residuals of a right little 
finger injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2001).  Based on a reopened claim, residuals 
of a right 5th metacarpal fracture (claimed as right little 
finger) were incurred in service.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Marine Corps from 
March 1979 to March 1980. 

Service medical records show that on the veteran's October 
1978 enlistment examination, he was noted to have moderate 
pes planus with bulging of the instep.  In May 1979, he 
sustained a fracture of the right 5th metacarpal.  X-rays 
showed fracture of the right 5th metacarpal with angulation.  
Conservative treatment was given, including use of a hand 
splint for a period of time.  He was treated for left 
Achilles tendonitis in November and December 1979.  During 
hospitalization in January 1980, he was diagnosed with 
passive-aggressive personality disorder, passive type, with 
depression, which had existed prior to service.  He admitted 
frequent marijuana use.  He was again treated for Achilles 
tendonitis in January and February 1980.  On further 
evaluation of this problem in February 1980, it was noted 
that the veteran had flat feet.  Also in February 1980, he 
was treated for a reported blow to the left temporomandibular 
joint (TMJ) during a fight; the impression was a contusion of 
the left TMJ with probable condylar hematoma.  On emergency 
psychiatric evaluation in February 1980, he was diagnosed 
with passive-aggressive personality disorder, which had 
existed prior to enlistment.  There is an assessment of 
gastroenteritis and an anxiety reaction in March 1980.  At 
the veteran's March 1980 service discharge examination, 
objective clinical evaluation noted no pertinent problems.  
On a related medical history form, the veteran gave a history 
of nervous and foot problems.

Post-service medical records show that in September 1980 it 
was noted that the veteran recently had been treated for 
hepatitis.  There was a positive finding of hepatitis B 
antigen, and his liver function tests were reverting to 
normal. 

From December 1980 to January 1981, the veteran was 
hospitalized at a VA facility.  The diagnoses were drug 
abuse, as well as a character disorder with antisocial 
personality.  Subsequent records note treatment for these 
problems.

The veteran received alcohol detoxification at a VA facility 
in June 1981.  He reported a 6-year use of alcohol with a 2-
year abuse pattern that had increased in volume and intensity 
over the past 12 months.  He related that the abuse pattern 
had taken him into polydrug use.  He also complained that he 
developed flat feet in service, and he described having had 
hematuria once when he had hepatitis.  Diagnoses during this 
admission were acute alcohol intoxication, chronic alcohol 
dependence, and multiple substance abuse.

In September 1981, the RO denied service connection for a 
personality disorder, pes planus, and residuals of a right 
little finger injury.  The veteran did not appeal this 
decision.

The veteran received alcohol detoxification in November 1981.  
He also complained of flat feet.  He was noted as having had 
multiple admissions to intensive care for detoxification 
which also included treatment on psychiatric wards for 
problems of polydrug use and abuse and overdoses.  At 
hospital discharge, diagnoses included alcohol dependency, 
bilateral pes planus, and history and documentation of 
personality disorder accompanied by polydrug abuse pattern.  

In February 1983, the RO informed the veteran that claims for 
service connection for a foot condition and for a nervous 
condition had been previously denied.

The veteran was treated for alcohol abuse and marital 
problems in August 1985.  

The veteran complained of numbness and the inability to move 
his right little finger in July 1986 following a recent knife 
cut to the hand while intervening in a fight.  An X-ray was 
negative for recent fracture or dislocation.  

In August 1988, he suffered contusions of both hands when 
they were slammed under the hood of a car.  X-rays showed an 
old healed fracture of the right 5th metacarpal with slight 
residual deformity.  

Later medical records show treatment for substance abuse and 
various psychiatric symptoms.  In January 1990, the veteran 
presented at a VA mental hygiene clinic requesting a refill 
of Valium.  He reported he had been nervous condition for the 
past 7 years.  The impression was dependent personality and 
personality disorder.  He presented to the mental hygiene 
clinic in March 1993 with complaints of anxiety, anger, 
history of drug use, etc.

The veteran was admitted to a VA hospital in December 1994 
for substance dependence.  He had an extensive history of 
marijuana use (17 years), alcohol use (12 years), and cocaine 
use (4 months), along with experimentation with numerous 
other drugs.  He was noted as being hepatitis C antibody 
positive.  From January to May 1995, he was hospitalized for 
a rehab program.  He also had a diagnosis of adjustment 
disorder with mixed emotional features.  On the discharge 
summary, it was noted that he had tested positive for 
hepatitis C and B antibodies; however, liver function studies 
were within normal limits.  During the hospitalization, he 
also stated that he had a history of VA psychiatric 
admissions and had been diagnosed with bipolar disorder, 
although he denied ever having been prescribed Lithium.

In August 1995, the RO denied service connection for bipolar 
disorder (manic depression) and hepatitis.  The veteran did 
not appeal this decision.  

The veteran was hospitalized in December 1995 for psychiatric 
symptoms.  It was noted that he was hepatitis C positive and 
had a history of tendon damage to the right hand.  

The veteran was hospitalized in September 1996 for alcohol 
abuse, suicidal ideation, and depressive disorder not 
otherwise specified.  He reported that he had a seizure 
disorder; a review of systems was positive for seizure 
disorder per the patient, but he was otherwise within normal 
limits.  

The veteran was hospitalized in April and May 1997 for 
psychiatric symptoms including depression, and it was noted 
he had a history of alcohol abuse. 

The veteran's feet were normal on X-rays in May 1997; there 
were no fractures, dislocations, or other bony abnormalities.  

Medical records from 1998 show the veteran gave a history of 
a seizure disorder.  On VA hospitalization in February 1998, 
diagnoses included bipolar disorder and substance abuse.  The 
veteran reported having a seizure recently and having a 10-
year history of seizure disorder.  In May 1998, diagnoses 
included substance abuse and antisocial personality disorder.  
In May 1998, he was treated after being hit on the head with 
an object during a fight; he reported loss of consciousness.  
Other treatment records show that he was treated that year 
for cocaine, alcohol, and cannabis dependence, bipolar 
disorder, and a questionable seizure disorder, with notations 
of hepatitis B and C Ab positive.  He was also seen for ankle 
arthritis and depression.  Some treatment records from June 
1998 noted that there was no evidence of bipolar disorder.  

The veteran filed a claim with the RO in June 1999, seeking 
service connection for multiple conditions.  

VA treatment records from 1999 reflect the veteran's 
reporting of recent seizure activity.  In July 1999, he was 
given arch supports for foot problems.  

A letter from the Johnson City Downtown Clinic from July 1999 
indicates that the veteran's diagnoses included seizure 
disorder, orthopedic problems, and bipolar affective 
disorder.  

VA mental health records from July and August 2000 indicate 
that the veteran sought to obtain medication to treat a 
claimed seizure disorder and bipolar disorder.  He attributed 
the seizures to a head injury in service.  Records show that 
VA doctors were suspicious of the veteran and felt that he 
was shopping for medications.  The doctors also expressed 
doubts about seizure disorder and bipolar disorder.  On 
psychiatric evaluation in July 2000, diagnoses included a 
history of bipolar disorder and a history of seizure 
disorder, but the examining doctor felt that the primary 
problem was a personality disorder.  

A psychiatric progress note from August 2000 indicates the 
veteran gave a history of multiple suicide attempts.  Another 
progress note from August 2000 reflects that the veteran 
needed a neurological evaluation to determine if he needed to 
continue medication for a seizure disorder.  An 
electroencephalogram was normal. 

On treatment for jaw pain in January 2001, the veteran 
related his jaw pain, as well as seizures and neck pain, to 
injury in service.  Ongoing VA medical records dated into 
2002 show treatment for a variety of ailments.



II.  Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, and the supplemental statement of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims.  Pertinent identified 
medical records have been obtained, and additional VA 
examinations are not indicated.   The notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as a seizure disorder and a psychosis, 
which are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

A personality disorder is not a disability for VA 
compensation purposes, and it may not be service connected.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.

A.  Service connection for Achilles tendonitis

Service medical records note that the veteran was treated for 
episodes of Achilles tendonitis during his 1979-1980 active 
duty.  The medical evidence seems to indicate that this 
problem was associated with flat feet.  In any event, 
Achilles tendonitis was not present at the 1980 service 
separation examination or for years later, indicating the 
problem in service was acute and transitory and resolved 
without residuals.  Any current Achilles tendonitis began 
years after service and has not been medically linked to 
service.

The weight of the credible evidence shows that any current 
Achilles tendonitis is unrelated to service.  The condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for Achilles tendonitis, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Service connection for a seizure disorder

Service medical records from the veteran's 1979-1980 active 
duty do not show a seizure disorder.  There is no credible 
evidence of the condition within the presumptive year after 
service.  Medical records from years after service note a 
possible seizure disorder, although the validity of the 
diagnosis appears to be questioned by some clinicians.  In 
any event, the weight of the evidence shows that any current 
seizure disorder began years after service and was not caused 
by any incident of service.  The condition was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection for a 
seizure disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

C.  Applications to reopen claims for service connection for 
a bipolar disorder, a personality disorder, hepatitis, pes 
planus, and residuals of a right little finger injury

Claims for service connection for personality disorder, pes 
planus, and residuals of a right little finger injury were 
denied in a final RO decision in September 1981; claims for 
service connection for bipolar disorder and hepatitis were 
denied by the RO in a final decision in August 1995.  
38 U.S.C.A. § 7105.  Although the September 1981 and August 
1995 RO decisions are considered final, the claims may be 
reopened if new and material evidence has been submitted 
since then.  If the claims are reopened, then they will be 
reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case, which was filed before August 29, 2001.  
See 38 C.F.R. § 3.156(a) (2003) (as amended by 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001)).]

At the time of the prior final RO denials in 1981 and in 
1995, the evidence included the veteran's service medical 
records and post-service medical records, and his statements.  
Since the final RO denials, the evidence received includes 
additional post-service treatment records, and more 
statements by the veteran.

Service connection for a bipolar disorder was denied in a 
1995 RO decision.  Evidence available at that time showed no 
bipolar disorder in service, within the presumptive year 
after service, or for years later.  Medical evidence received 
since the 1995 RO decision shows a possible bipolar disorder 
years after service (although some clinicians have questioned 
the diagnosis).  This additional medical evidence is not 
material as it does not link any current bipolar disorder to 
service.  Accordingly, the 1995 RO denial of service 
connection for a bipolar disorder remains final.

Service connection for a personality disorder was denied in a 
final 1981 RO decision.  As noted, legal authority precludes 
service connection for a personality disorder.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127.  Additional medical evidence since the 
1981 RO decision shows the veteran continues to have a 
personality disorder.  This is not new and material evidence, 
and the fact remains that service connection for a 
personality disorder is still precluded by law.  Accordingly, 
the 1981 RO denial of service connection for a personality 
disorder remains final.

A final RO decision in 1995 denied service connection for 
hepatitis.  Medical evidence available at that time did not 
show the condition during service, and it did not link post-
service hepatitis to service.  Medical evidence received 
since the 1995 RO decision still does not show hepatitis in 
service, and it does not link any post-service hepatitis to 
service.  No new and material evidence has been submitted on 
this issue, and the 1995 RO denial of service connection for 
hepatitis remains final.

With regard to pes planus, the prior final RO denial in 1981 
noted that the veteran had pes planus prior to service which 
was not aggravated by service.  Additional medical evidence 
submitted since the 1981 RO decision includes some references 
to flat feet, although the additional medical evidence does 
not suggest that preservice flat feet were aggravated by 
active duty.  Thus the additional medical evidence is not 
material.  The file shows no other additional evidence which 
might be considered new and material on this issue.  
Accordingly, the 1981 RO denial of service connection for pes 
planus remains final.

The 1981 RO decision also denied service connection for 
residuals of a right little finger injury.  Evidence 
available at that time showed a right 5th metacarpal fracture 
occurred in service in 1979, although there was no evidence 
of residuals.  The Board notes that technically the right 5th 
metacarpal is a bone of the hand, not the little (5th) 
finger, although injury of this bone may affect the little 
finger.  In any event, the same disability, however 
described, is the subject of the claim for service 
connection.  Post-service medical records show additional 
right hand/finger injuries.  VA X-ray in 1988 noted an old 
healed fracture of the right 5th metacarpal with residual 
deformity.  It appears quite possible that this represents a 
residual of the right 5th metacarpal injury which occurred in 
service.  The Board finds that since the time of the 1981 RO 
decision, new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
right little finger injury.  The Board has reviewd the 
reopend claim on a de novo basis.  The evidence as a whole 
shows the veteran  now has residuals of a right 5th 
metacarpal fracture (claimed as right little finger) which 
occurred in service.  This condition was incurred in service, 
and thus service connection is granted.






ORDER

Service connection for Achilles tendonitis is denied.

Service connection for a seizure disorder is denied.

The applications to reopen claims for service connection for 
a bipolar disorder, a personality disorder, hepatitis, and 
pes planus are denied.

Based on a reopened claim, service connection for residuals 
of a right 5th metacarpal fracture (claimed as right little 
finger) is granted.


	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



